           Case 2:19-cv-01064-KJM-DB Document 25 Filed 09/21/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 COLLEEN M. KENNEDY
   Assistant United States Attorney
 3 Office of the United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2826
 5 Facsimile: (916) 554-2900

 6 BRIAN BOYNTON
   Acting Assistant Attorney General
 7 JAMIE ANN YAVELBERG
   SARA McLEAN
 8 WILLIAM C. EDGAR
   Attorneys, Civil Division
 9 United States Department of Justice
   175 N Street NE, Room 9.121
10 Washington, DC 20002
   Telephone: (202) 307-0256
11 Facsimile: (202) 307-3852
   Email: William.Edgar@usdoj.gov
12
   Attorneys for the United States
13

14                              IN THE UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16

17   UNITED STATES OF AMERICA, ex rel.                  CASE NO. 2:19-CV-1064 KJM DB
     DONALD CLOYCE WAGDA,
18                                                      ORDER RE NOTICE OF THE UNITED STATES
                          Plaintiff,                    OF ELECTION TO DECLINE INTERVENTION
19
     v.
20
     BANK OF AMERICA, N.A., BANK OF
21   AMERICA CORP., BANK OF AMERICA
     CALIFORNIA, N.A., COUNTRYWIDE
22   HOME LOANS, INC., COUNTRYWIDE
     SECURITIES CORPORATION, and DOES 1-
23   100,

24                        Defendants.

25

26         The United States having notified the Court of its decision not to intervene in this action, the
27 Court hereby orders as follows:

28 ///

                                                         1
            Case 2:19-cv-01064-KJM-DB Document 25 Filed 09/21/21 Page 2 of 2


 1          (1)     Relator may maintain the action in the name of the United States; providing, however,

 2 that the action may be dismissed only if the Court and the Attorney General give written consent to the

 3 dismissal and their reasons for consenting;

 4          (2)     In the event that should either the relator or the defendants propose that this action be

 5 dismissed, settled, or otherwise discontinued, this Court provide the United States with notice and an

 6 opportunity to be heard before ruling or granting its approval;

 7          (3)     All pleadings filed and orders issued by the Court in this action shall be served upon the

 8 United States;

 9          (4)     The United States shall reserve its right to order any deposition transcripts, to intervene in

10 this action, for good cause, at a later date, and to seek the dismissal of the relator’s action or claim; and

11          (5)     The United States shall be served with all notices of appeal.

12          The relator’s Complaint, the Notice of Declination, and this Order shall be unsealed. All other

13 papers on file in this action shall remain under seal.

14          IT IS SO ORDERED.

15
     DATED: September 20, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            2
